DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4, 9-11, 14-16 and 20-24 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations, in particular the allowable subject matter as indicated in the previous office action dated 10/05/2020, of now independent claims 2-4:

An illumination device comprising: a light source configured to generate primary light having a Gaussian intensity distribution; an intensity-distribution converting member configured to convert the primary light to generate secondary light having a top-hat type intensity distribution; a wavelength converter configured to receive the secondary light from a light- receiving surface, generate tertiary light including the secondary light and wavelength- converted light in which a wavelength of said secondary light has been converted, and emit the tertiary light from an emission surface; and an antenna array having a plurality of optical antennas formed on said emission surface of said wavelength converter and arranged at a period larger than an optical wavelength of the secondary light in said wavelength converter, wherein: said light-receiving surface of said wavelength converter has an irradiated region irradiated with the secondary light and a peripheral region provided around said irradiated region, said emission surface of said wavelength converter has a first emission region corresponding to said irradiated 

 	An illumination device, comprising: a light source configured to generate primary light having a Gaussian intensity distribution; an intensity-distribution converting member configured to convert the primary light to generate secondary light having a top-hat type intensity distribution; a wavelength converter configured to receive the secondary light from a light- receiving surface, generate tertiary light including the secondary light and wavelength- converted light in which a wavelength of said secondary light has been converted, and emit the tertiary light from an emission surface; and an antenna array having a plurality of optical antennas formed on said emission surface of said wavelength converter and arranged at a period larger than an optical wavelength of the secondary light in said wavelength converter, wherein: said antenna array is arranged in a square lattice pattern on said emission surface, said light-receiving surface of said wavelength converter has an irradiated region irradiated with the secondary light and a peripheral region provided around said irradiated region, and said wavelength converter has a recessed portion provided rotationally symmetrically with respect to an optical axis of the secondary light in said irradiated region of said light-receiving surface.

An illumination device comprising: a light source configured to generate primary light having a Gaussian intensity distribution; an intensity-distribution converting member configured .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/Primary Examiner, Art Unit 2875